Citation Nr: 0336381	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-17 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  
Specifically, the Board finds that a VA examination 
clarifying the veteran's diagnosis and addressing the 
etiology of the veteran's mental disorder is warranted.  
38 C.F.R. § 3.159(c)(4) (2003).

In approximately February 1996, the veteran began treatment 
for major depression at the VA medical center in Bakersfield, 
California.  The diagnosis was changed to PTSD in 
approximately November 1997.  The veteran has not been 
afforded a VA psychiatric examination in connection with his 
claim.  

Despite the veteran assertion that service connection is 
warranted for PTSD, he has failed to submit any statements of 
any claimed in-service stressors.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  
 
The RO should request a statement from the veteran regarding 
claimed in-service stressors.  The statement should then be 
submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.  The RO 
is instructed to prepare a summary of all the veteran's 
claimed stressors and submit the summary along with a copy of 
the veteran's separation documents and all associated service 
documents to USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, because this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran of the requisite time allowed to respond 
to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VCAA notice should also be in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  The RO should request a statement 
of claimed in-service stressors from 
the veteran.  If the RO's attempt to 
obtain a statement from the veteran 
proves unsuccessful, documentation to 
that effect should be added to the 
claims file.

3.  Upon receipt of a statement from 
the veteran, the RO should prepare a 
summary of all the claimed stressors.  
This summary and a copy of the 
veteran's separation documents and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.  
The USASCRUR should be provided with a 
copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
stressor it determined is established 
by the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be 
added to the claims folder.  

5.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of clarifying the veteran's 
mental disorder diagnosis and to 
determine the etiology of any such 
mental disorder.  The RO should forward 
the veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD 
due to a traumatic incident in service.  
The stressor(s) on which an PTSD 
diagnosis is based should be described 
in detail.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report. 

6.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD.  In this 
issuance, the RO should provide the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003).  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




